Exhibit 10.10

SeaWorld Entertainment, Inc.


Outside Director Compensation Policy

Effective March 4, 2014

Amended and Restated April 3, 2014

Amended and Restated as of March 3, 2015

Amended and Restated as of April 13, 2016

Amended and Restated as of April 12, 2017

 

SeaWorld Entertainment, Inc. (the “Company”) believes that the granting of
equity and cash compensation to its members of the Board of Directors (the
“Board,” and members of the Board, “Directors”) represents a powerful tool to
attract, retain and reward Directors who are not employees of the Company, The
Blackstone Group L.P. (or its affiliates) or Zhonghong Zhuoye Group Co., Ltd.
(or its affiliates) (“Outside Directors”).  This Outside Director Compensation
Policy (this “Policy”) is intended to formalize the Company’s policy regarding
cash compensation and grants of equity to its Outside Directors.  The cash
compensation and equity grants described in this Policy will be paid or made, as
applicable, automatically and without further action of the Board, to each
Outside Director.  Unless otherwise defined herein, capitalized terms used in
this Policy will have the meaning given such terms in the Company’s 2017 Omnibus
Incentive Plan (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.  

 

I.

Cash Compensation.

 

A.Annual Fee.  Subject to Section I.B. below, the Company will pay each Outside
Director an annual fee of $60,000 for serving on the Board (the “Annual Fee”).
At the election of the Outside Director, the Annual Fee will be paid, in
arrears, either (a) in twelve equal installments on a monthly basis with each
monthly payment paid on the last day of the applicable month or (b) in four
equal installments on a quarterly basis with each quarterly payment paid on the
last day of the applicable quarter.

 

B.Annual Board Chairperson Fee.  In lieu of the Annual Fee, the Company will pay
the Outside Director who serves as the Chairperson of the Board an annual fee of
$200,000 for such service (the “Annual Board Chairperson Fee”). At the election
of the Outside Director, the Annual Board Chairperson Fee will be paid, in
arrears, either (a) in twelve equal installments on a monthly basis with each
monthly payment paid on the last day of the applicable month or (b) in four
equal installments on a quarterly basis with each quarterly payment paid on the
last day of the applicable quarter.

 

C.Annual Lead Director Fee.  In addition to the Annual Fee, the Company will pay
any Outside Director who serves as the Lead Director (as defined in the
Company’s Corporate Governance Guidelines) an annual fee of $25,000 for such
service (the “Annual Lead Director Fee”). At the election of the Outside
Director, the Lead Director Fee will be paid, in arrears, either (a) in twelve
equal installments on a monthly basis with each monthly payment paid on the last
day of the applicable month or (b) in four equal installments on a quarterly
basis with each quarterly payment paid on the last day of the applicable
quarter.

 

D.Annual Committee Chairperson Fee.  In addition to the Annual Fee, the Annual
Board Chairperson Fee and the Annual Lead Director Fee, as applicable, the
Company will pay each Outside Director who serves as the Chairperson of the
Audit Committee, Compensation Committee, Nominating and Corporate Governance
Committee, Regulatory & Governmental Affairs Committee or Special/Ad Hoc
Committee of the Board the applicable annual fee set forth in the table below
for such service (the “Annual Committee Chairperson Fee”). At the election of
the Outside Director, the Annual Committee Chairperson Fee will be paid, in
arrears, either (a) in twelve equal installments on a monthly basis with each
monthly payment paid on the last day of the applicable month or (b) in four
equal installments on a quarterly basis with each quarterly payment paid on the
last day of the applicable quarter.

 

Committee

Annual Committee Chairperson Fee

Audit Committee

  

$20,000

Compensation Committee

  

$15,000

Nominating and Corporate Governance

  

$15,000

Regulatory & Governmental Affairs

  

$15,000

Special/Ad Hoc Committee

  

$20,000

 

--------------------------------------------------------------------------------

E.Committee Members.  In addition to the Annual Fee, the Annual Board
Chairperson Fee and the Annual Lead Director Fee, as applicable, the Company
will pay each Outside Director who serves as a non-Chairperson member of Audit
Committee, Compensation Committee, Nominating and Corporate Governance
Committee, Regulatory & Governmental Affairs Committee, Revenue Group or
Special/Ad Hoc Committee of the Board (collectively, the “Committees”) the
applicable annual fee set forth in the table below for such service (the “Annual
Committee Member Fee”). At the election of the Outside Director, the Annual
Committee Member Fee will be paid, in arrears, either (a) in twelve equal
installments on a monthly basis with each monthly payment paid on the last day
of the applicable month or (b) in four equal installments on a quarterly basis
with each quarterly payment paid on the last day of the applicable quarter.     

 

Committee

Annual Committee Member Fee

Audit Committee

  

$15,000

Compensation Committee

  

$10,000

Nominating and Corporate Governance

  

$10,000

Regulatory & Governmental Affairs

  

$10,000

Revenue Group

  

*$10,000

Special/Ad Hoc Committee

 

$15,000

*The members of the Revenue Group will receive an Annual Committee Member Fee of
$10,000 that will be paid retroactive to January 1, 2017.

 

F.Meetings of the Board or Committees.  There are no per meeting attendance fees
for attending Board meetings or meetings of the Audit Committee, Compensation
Committee, Nominating and Corporate Governance Committee, Regulatory &
Governmental Affairs Committee, Revenue Group or Special/Ad Hoc Committee of the
Board.

 

G.Special Committees.  In the event that the Board appoints any Outside Director
to a special committee of the Board, the Board will determine the amount and
terms of any fees payable to such Outside Director for service on such special
committee at the time of appointment.

 

H.Newly Elected or Appointed Outside Director; Ceasing Board Service.  The
Company will pay each individual who is first elected or appointed as an Outside
Director after the effective date of this Policy a prorated portion of the
applicable annual fees set forth in this Section I based on the number of days
that the Outside Director provided partial service during the year of election
or appointment.  If any Outside Director ceases to serve on the Board for any
reason, the Company will pay such Outside Director a prorated portion of the
monthly or quarterly installment due to such Outside Director under this Section
I based on the number of days that such Outside Director provided partial
service during the applicable month or quarter.  Subject to Section I.I. below,
after payment of the aforementioned prorated monthly or quarterly installment to
any Outside Director that ceases to serve on the Board, the Company will have no
further obligations to such Outside Director under this Section I.        

 

I.Reimbursement of Expenses.  The Company will reimburse each Outside Director
for all reasonable and documented travel and lodging expenses associated with
attendance at Board and committee meetings in accordance with the Company’s then
current policies.

 

2

 

--------------------------------------------------------------------------------

J.Special Compensation.  The Board may provide additional compensation to
members of the Board from time to time for “Extraordinary Board Service” (such
fees, “Special Compensation”).  “Extraordinary Board Service” shall mean
services provided outside of the services typically required and/or expected of
members of the Board or the Committees related to events or circumstances that
are unusual or infrequent in nature.  The Special Compensation payable with
respect to such Extraordinary Board Service shall be determined and paid
retroactively after the applicable Extraordinary Board Services are completed
(intermittently or in a lump sum) but shall be determined based on a variety of
factors, including, but not limited to, (i) length of special services, (ii)
number of meetings attended outside general Board or Committee meetings, (iii)
time demands in between meetings, (iv) travel commitments and (v) anything else
the Board determines to be relevant. The Special Compensation shall be
determined by the Board based on the Board’s internal comparisons to the various
time commitment and obligations of the other Committees.  Consistent with
Section F of the Policy, per meeting fees will generally not be paid; provided,
that, in some instances, fixed per diem rates may be appropriate based on the
nature of the Extraordinary Board Service.

 

K.Stock Election with respect to Cash Compensation.  Notwithstanding anything to
the contrary in this Section I, an Outside Director may elect (an “Election”) to
receive shares of Common Stock in lieu of all or a portion of the Annual Fee,
the Annual Board Chairperson Fee, the Annual Lead Director Fee, the Annual
Committee Chairperson Fee, the Annual Committee Member Fee, and/or the fees
payable in respect of service on a special committee (if any) and/or Special
Compensation (if any), in each case, to the extent applicable (the “Election
Amount”).  An Outside Director must make any such Election in writing to the
Company at least 15 days prior to the applicable payment date of the cash
fee(s).  If a timely Election is made, the Outside Director will receive a
number of shares of Common Stock (rounded down to the nearest whole number) with
a Fair Market Value equal to the Election Amount, measured as of the date such
fee(s) would normally be paid to the Outside Director.  Any remaining portion of
the Election Amount which would have resulted in the delivery of fractional
shares of Common Stock to the Outside Director will be paid to the Outside
Director in cash on the normal payment date of such fee(s).

 

II.

equity Compensation.

 

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan, including discretionary Awards not
covered under this Policy.  All grants of Awards to Outside Directors pursuant
to this Section II will be automatic and will be made in accordance with the
following provisions:

 

A.Initial Award.  Each individual who is first elected or appointed as an
Outside Director after the effective date of this Policy, will automatically be
granted, on the date of such initial election or appointment, an Award (“Initial
Award”) of Restricted Stock with an aggregate Fair Market Value of $120,000.

 

B.Annual Award.  On the date of each Annual Stockholders Meeting of the Company,
beginning with the 2014 Annual Stockholders Meeting of the Company, but after
any stockholder votes are taken on such date, each Outside Director who is to
continue to serve as such will automatically be granted an Award (“Annual
Award”) of Restricted Stock with an aggregate Fair Market Value of $120,000,
provided that such Outside Director has served on the Board for at least the
preceding six (6) months.

 

C.Vesting.  Each Initial Award and each Annual Award granted prior to the 2016
Annual Stockholders Meeting of the Company will vest in three equal
installments, with one-third vesting on each of the first, second and third
anniversaries of the date of grant, subject to the Outside Director’s continued
service on the Board through each such vesting date.  Each Annual Award granted
on or after the 2016 Annual Stockholders Meeting of the Company will vest 100%
on the day before the next Annual Stockholders Meeting of the Company occurring
after the date of grant, subject to the Outside Director’s continued service on
the Board through each such vesting date.  For clarification purposes, each
Initial Award granted on or after the 2016 Annual Stockholders Meeting of the
Company will continue to vest in three equal installments consistent with the
Company’s past practices.  In addition, each Initial Award and Annual Award will
become fully vested upon the occurrence of a Change in Control (as defined in
the Plan) provided that the Outside Director serves on the Board through the
date of such Change in Control.

 

D.Award Agreement. Each Initial Award and Annual Award granted pursuant to this
Policy will be made solely by and subject to the terms set forth in a written
agreement in a form, consistent with the terms of the Plan, approved by the
Board (or the Compensation Committee of the Board) and duly executed by an
executive officer of the Company.

 

III.

AMENDMENT, MODIFICATION AND TERMINATION.

 

This Policy may be amended, modified or terminated by the Board in the future at
its sole discretion.

3

 